DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 04/15/2022.
Status of the Claims:
Claim(s) 1, 10-11 has/have been amended.
Claim(s) 1-20 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments are deemed moot since they are directed to the newly added claim limitations, not previously presented and not against the previous rejected limitations.  Newly added limitations are addressed below.

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 1-4, 9-14 and 19-20, claims use “ambient light” and “incoming light” interchangeably, however a consistent term should be used.  Consistency of claim terms eliminates issues with antecedent basis and indefinite interpretations given the broadest reasonable interpretations given to the claim language.
Regarding independent claim(s) 1 and 11, claims have newly added limitations “wherein illumination of incoming light irradiating the object is inversely proportional to reflectance of the ROI with the object and is inversely proportional to reflectance of the ROI without the object”.  The limitations render the claims indefinite since with and without the object the results are the same as per the claim, so the claim is not being limited by the two options and/or there is no distinction between the two options, rendering the claim indefinite.  
Dependent claims 2-4 and 12-14 have similar limitations and are also renders the claims indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5, 8-11, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,586,351 to Brailovskiy (hereinafter Brailovskiy).
	
Regarding independent claim 1, Brailovskiy teaches a system of estimating ambient light, comprising: 
an image sensor that captures an image (image sensor 332, see Fig. 3); 
a region of interest (ROI) selector that determines at least one ROI on the image (determines region of interest step 514 of Fig. 5 executed by the image capture device 112 and/or by processor 102, see column 15 lines 7-9); 
an occupancy detector that determines existence status of an object disposed on the at least one ROI (determines reflection coefficient in step 518 that indicates the existence of a desired object defined in a look up table, see column 15 line 56 to column 16 line 3. Flow of Fig. 5 is executed by the image capture device 112 and/or by processor 102, see column 15 lines 7-9); and 
an ambient light estimator that estimates illumination of ambient light of the at least one ROI according to luminance of the at least one ROI on the image (estimates ambient light in step 522 of Fig. 5 executed by the image capture device 112 and/or by processor 102, see column 15 lines 7-9);
wherein illumination of incoming light irradiating the object is inversely proportional to reflectance of the ROI with the object and is inversely proportional to reflectance of the ROI without the object (the reflectivity of the region varies subjected to different lighting conditions and is inversely proportional, high reflectivity is weighted lower lighting condition and low reflectivity weights higher lighting conditions, see col. 16 lines 14-22).
 
Regarding claim 5, Brailovskiy teaches the system of claim 1, wherein the occupancy detector comprises: 
a motion detector that detects motion of the object on the ROI (uses infrared light source 182 for motion detection, see column 8 lines 19-41, can also use motion sensors in architecture 300, see column 13 lines 48-50).

Regarding claim 8, Brailovskiy teaches the system of claim 1, wherein the image sensor comprises a visible-light image sensor (RGB channel 116 may be used to detect visible wavelength light in the visible portion of the electromagnetic spectrum, see Fig. 1 and column 3 lines 10-12).

Regarding claim 9, Brailovskiy teaches the system of claim 1, further comprising: 
a light source disposed above the ROI and adjusted according to the estimated illumination of ambient light (uses infrared light source 182 and adjusts it to improve ambient light estimation, see column 8 lines 19-25 and Fig. 1).

Regarding claim 10, Brailovskiy teaches the system of claim 1, wherein a specular reflection area having luminance value greater than a predetermined threshold is excluded while estimating the ambient light (when luminance is greater that the threshold for ambient light the camera switches mode, hence the capture data is excluded, see column 8 lines 58-62 and step 614 of Fig. 6, column 17 lines 11-23).

Regarding independent claim 11, Brailovskiy teaches a method of estimating ambient light, comprising: 
(a) capturing an image by an image sensor (image capture step 510 of method 500 in Fig. 5); 
(b) determining at least one region of interest (ROI) on the image (determines region of interest step 514 of Fig. 5); 
(c) determining existence status of an object disposed on the at least one ROI (determines reflection coefficient in step 518 that indicates the existence of a desired object defined in a look up table, see column 15 line 56 to column 16 line 3); and 
(d) estimating illumination of ambient light of the at least one ROI according to luminance of the at least one ROI on the image (estimates ambient light in step 522 of Fig. 5).

Regarding claim 15, Brailovskiy teaches the method of claim 11, wherein the step (c) comprises: 
detecting motion of the object on the ROI (detects motion on the ROI, see column 8 lines 29-32).

Regarding claim 18, Brailovskiy teaches the method of claim 11, wherein the image sensor comprises a visible-light image sensor (comprises RGB channel, see Fig. 1).

Regarding claim 19, Brailovskiy teaches the method of claim 11, further comprising: 
providing a light source disposed above the ROI and adjusting the light source according to the estimated illumination of ambient light (uses infrared light and adjusts it to improve ambient light estimation, see column 8 lines 19-25).

Regarding claim 20, Brailovskiy teaches the method of claim 11, wherein a specular reflection area having luminance value greater than a predetermined threshold is excluded while estimating the ambient light (when luminance is greater that the threshold for ambient light the camera switches mode, hence the capture data is excluded, see column 8 lines 58-62 and step 614 of Fig. 6, column 17 lines 11-23).


Allowable Subject Matter
Claim(s) 2-4, 6-7 and 12-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim(s) 3-4, claim(s) further depend from claim 2 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 6, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the system of claim 5, wherein the motion detector detects motion of the object according to a difference between a current image and a preceding image captured by the image sensor.

Regarding claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the system of claim 5, wherein the occupancy detector comprises: 
a status detector that determines the existence status of the ROI when triggered by the motion detector that detects the motion of the object.

Regarding claim 12, claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim(s) 13-14, claim(s) further depend from claim 12 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim(s) 16-17, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 6-7 and is/are allowed for the same reasons used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698       

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698